11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

The Ganter Group, L.L.C. d/b/a               * From the County Court at
The Ganter Group,                              Law No. 2 of Brazos County,
                                               Trial Court No. 12-000089-CV-CCL2.

Vs. No. 11-12-00297-CV                       * October 31, 2014

Choice Health Services, Inc.,                * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the order below. Therefore, in accordance with this court’s opinion, the order of the
trial court is reversed, and the cause is remanded for further proceedings. The costs
incurred by reason of this appeal are taxed against Choice Health Services, Inc.